         Case 2:20-cv-02345-CDB Document 1 Filed 12/04/20 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Stephanie Morrissey
12
13
                            UNITED STATES DISTRICT COURT
14                           FOR THE DISTRICT OF ARIZONA
15
16
     Stephanie Morrissey,                  Case No.:
17
18                     Plaintiff,
                                           COMPLAINT
19         vs.
20
     Santander Consumer USA, Inc.,
21                                         JURY TRIAL DEMANDED
22                     Defendant.
23
24
25
26
27
28
          Case 2:20-cv-02345-CDB Document 1 Filed 12/04/20 Page 2 of 5



 1           Plaintiff, Stephanie Morrissey (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against Santander Consumer USA, Inc. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                       JURISDICTION
 6
             1.    This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9           2.    Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), 28 U.S.C. §
10
     1331.
11
12           3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
     where Defendant transacts business in this district.
15
16                                           PARTIES
17           4.    Plaintiff is an adult individual residing in Phoenix, Arizona, and is a
18
     “person” as defined by 47 U.S.C. § 153(39).
19
20           5.    Defendant is a business entity located in Fort Worth, Texas, and is a
21
     “person” as the term is defined by 47 U.S.C. § 153(39).
22
23                    ALLEGATIONS APPLICABLE TO ALL COUNTS
24
             6.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
25
26 be owed to Defendant.
27
28


                                                  2
         Case 2:20-cv-02345-CDB Document 1 Filed 12/04/20 Page 3 of 5



 1         7.    At all times mentioned herein where Defendant communicated with any
 2
     person via telephone, such communication was done via Defendant’s agent,
 3
 4 representative, or employee.
 5         8.    At all times mentioned herein, Plaintiff utilized a cellular telephone
 6
     service and was assigned the following telephone number: 480-XXX-5835 (hereafter
 7
 8 “Number”).
 9
           9.    Defendant placed calls to Plaintiff’s Number in an attempt to collect a
10
11 debt.
12         10.   The aforementioned calls were placed using an automatic telephone
13
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
14
15 (“Robocalls”).
16         11.   When Plaintiff answered calls from Defendant, she heard a prerecorded
17
     message and was instructed to hold.
18
19         12.   In or around August of 2020, Plaintiff spoke with a live representative
20
     and asked Defendant to cease placing calls to her.
21
           13.   Despite Plaintiff’s unequivocal request, and knowing that it lacked
22
23 Plaintiff’s consent, Defendant continued placing automated calls to Plaintiff.
24
25
26
27
28


                                                3
          Case 2:20-cv-02345-CDB Document 1 Filed 12/04/20 Page 4 of 5



 1                                             COUNT I
 2
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 3                         U.S.C. § 227, et seq.
 4
           14.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         15.    The TCPA prohibits Defendant from using, other than for emergency
 8
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 9
10 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
11         16.    Defendant’s telephone system has the earmark of using an ATDS and/or
12
     using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a
13
14 prerecorded message, instructing Plaintiff to hold.
15
           17.    Defendant called Plaintiff’s Number using an ATDS and/or Robocalls
16
17 without Plaintiff’s consent in that Defendant either never had Plaintiff’s prior express
18 consent to do so, or such consent was effectively revoked when Plaintiff requested
19
     that Defendant cease all further calls.
20
21         18.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
22 and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
23
   the TCPA.
24
25         19.    Plaintiff was harmed and suffered damages as a result of Defendant’s
26
     actions.
27
28


                                                  4
         Case 2:20-cv-02345-CDB Document 1 Filed 12/04/20 Page 5 of 5



 1         20.   The TCPA creates a private right of action against persons who violate
 2
     the Act. See 47 U.S.C. § 227(b)(3).
 3
 4         21.   As a result of each call made in violation of the TCPA, Plaintiff is
 5 entitled to an award of $500.00 in statutory damages.
 6
          22. As a result of each call made knowingly and/or willingly in violation of
 7
 8 the TCPA, Plaintiff may be entitled to an award of treble damages.
 9
10                                 PRAYER FOR RELIEF
11         WHEREFORE, Plaintiff prays for judgment against Defendant for:
12
                 A. Statutory damages of $500.00 for each call determined to be in violation
13
14                  of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
15               B. Treble damages for each violation determined to be willful and/or
16
                    knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and
17
18               C. Such other and further relief as may be just and proper.
19
20                  TRIAL BY JURY DEMANDED ON ALL COUNTS

21
22
23 DATED: December 4, 2020                      TRINETTE G. KENT

24                                             By: /s/ Trinette G. Kent
25                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
26                                             Attorney for Plaintiff, Stephanie Morrissey
27
28


                                               5
